DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the semiconductor device of claim 2, in particular the limitations of the first conductive layer, the second conductive layer and the third conductive layer are over and in contact with a same insulating layer, wherein in a planar view, the first conductive layer comprises a region overlapping the gate electrode of the transistor, and wherein in a planar view, the third conductive layer is positioned between the region and the second conductive layer. The  prior art does not disclose or suggest the semiconductor device of claim 3, in particular the limitations of the first conductive layer, the second conductive layer and the third conductive layer are in a same layer, wherein in a planar view, the first conductive layer comprises a region overlapping the gate electrode of the transistor, and wherein in a planar view, the third conductive layer is positioned between the region and the second conductive layer.
The closely related prior art, Zhang et al. (US 20090207332) discloses (Figs. 1-11D) a semiconductor device comprising: a photodiode (1001); a transistor (T2); a first conductive layer (gate wiring of T2); a second conductive layer (wiring connected to drain of T3); and a third conductive layer (1115); wherein the first conductive layer is electrically connected to a cathode of the photodiode; wherein the first conductive layer is electrically connected to a gate electrode of the transistor (T2); wherein the second conductive layer is a wiring to which a potential is 
However, the prior art does not disclose or suggest the semiconductor device of claim 2, in particular the limitations of the first conductive layer, the second conductive layer and the third conductive layer are over and in contact with a same insulating layer, wherein in a planar view, the first conductive layer comprises a region overlapping the gate electrode of the transistor, and wherein in a planar view, the third conductive layer is positioned between the region and the second conductive layer. Claim 2 is therefore allowed, as is dependent claim 4. The prior art does not disclose or suggest the semiconductor device of claim 3, in particular the limitations of the first conductive layer, the second conductive layer and the third conductive layer are in a same layer, wherein in a planar view, the first conductive layer comprises a region overlapping the gate electrode of the transistor, and wherein in a planar view, the third conductive layer is positioned between the region and the second conductive layer. Claim 3 is therefore allowed, as is dependent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871